FRICK, C. J.
(concurring).
To my mind there are at least two reasons why the conclusion reached by Mr. Justice THURMAN is sound: (1) If at the trial of the case the contestant had objected to the competency of the testimony of the subscribing witnesses and to that of the scrivener and other witnesses produced by the proponent upon the question of the testator’s mental capacity to make a will, and the court had sustained the objection, and had excluded the testimony, and the ruling were properly presented to us for review on appeal all would agree that we would be compelled to reverse the ruling as being contrary to the law which has been in force for centuries, that such testimony is competent on the question of mental capacity. The foregoing, therefore, conclusively establishes that the testimony of the lay witnesses who testified on behalf of the proponent was competent to show and establish the mental capacity of the testator to make a will. (2) If, after the foregoing testimony was all before the court, the contestant had moved for judgment disallowing the will upon the ground that there was no evidence showing mental capacity, or that the evidence, as a matter of law, was insufficient to establish that fact, and the court had granted the motion and the ruling were properly presented to this court on appeal, we would again be *428required to reverse the ruling and judgment as contrary to the law as it has been known and administered in such eases for centuries.
There is, therefore, but one conclusion permissible, and that is that there was not only substantial evidence before the district court showing mental capacity of the testator, but there was ample evidence to sustain the will — that is, to admit it to probate. The mere fact, therefore, that the contestant thereafter assailed the mental capacity of the testator by expert evidence could not make that which was competent evidence incompetent. Nor does the fact that the testator’s mental capacity was assailed on the ground of senile dementia change the situation. Senility may, and perhaps does, often produce mental incapacity. That may be conceded. Whether the disease in a particular case has reached the state of dementia, and has thus progressed so that it has destroyed mental capacity, is, however, a question of fact to be determined by the triers of the fact, and is not a question of law. The yery most that can be claimed in this case by the contestant, therefore, is that the testimony of her expert witnesses entirely overcame the probative force and effect of the proponent’s evidence on the question of mental capacity. Whether that was the effect of the expert evidence was, however, a question of fact to be determined by the court whose province it was to pass on the weight and effect of the evidence, and hence cannot be determined as a question of law by this court. What the contestant requests us to do is to declare as a matter of law that the evidence produced by the proponent on the question of mental capacity is without probative force or effect. That the law forbids.
There is, therefore, but one result permissible, and that is the one reached by Mr. Justice THURMAN.
CORFMAN, J., concurs. GIDEON, J., concurs in the order affirming the judgment.